--------------------------------------------------------------------------------

*Denotes certain parts that have not been disclosed and have been filed
separately with the Secretary, Securities and Exchange Commission, and is
subject to a confidential treatment request pursuant to Rule 24b-2 of the
Securities Exchange Act of 1934, as amended.

LICENSE AND RESEARCH FUNDING AGREEMENT

          This License Agreement is entered into as of this __ day of ________,
2012 (the “Effective Date”), by and between Savicell Diagnostic Ltd., (No.
514764091) a company formed under the laws of Israel, having a place of business
at 69, Hashomer st, Zichron Yaakov, 30900, Israel (the “Company”) and Ramot at
Tel Aviv University Ltd. having a place of business at Tel-Aviv University,
Ramat Aviv, Tel Aviv 61392, Israel (“Ramot”). Ramot and the Company shall each
be referred to in this Agreement as a "Party" and together as the "Parties".

          WHEREAS, In the course of research performed at Tel-Aviv University
("TAU"), Prof. Fernando Patolsky has developed technology relating to early
detection of diseases by measuring metabolic activity in the immune system as
further described in the patent application listed in Exhibit A attached hereto;
and

          WHEREAS, the Company wishes to fund further research at TAU relating
to such technology; and

          WHEREAS, the Company wishes to obtain a license from Ramot with
respect to such technology and the results of such further funded research in
order to develop and commercialize Products (as defined herein) in the Field,
and Ramot wishes to grant the Company such license, all in accordance with the
terms and conditions of this Agreement.

          NOW, THEREFORE, the parties hereto, intending to be legally bound,
hereby agree as follows:

1.      Definitions.

          Whenever used in this Agreement with an initial capital letter, the
terms defined in this Section 1, whether used in the singular or the plural,
shall have the meanings specified below.

“Affiliate” shall mean, with respect to either party, any person, organization
or entity controlling, controlled by or under common control with, such party.
For purposes of this definition only, “control” of another person, organization
or entity shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the activities, management or policies of such
person, organization or entity, whether through the ownership of voting
securities, by contract or otherwise. Without limiting the foregoing, control
shall be deemed to exist when a person, organization or entity (i) owns or
directly controls fifty percent (50%) or more of the outstanding voting stock or
other ownership interest of the other organization or entity, or (ii) possesses,
directly or indirectly the power to elect or appoint fifty percent (50%) or more
of the members of the governing body of the other organization or entity.

1

--------------------------------------------------------------------------------

“Calendar Quarter” shall mean the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 or December 31, for so
long as this Agreement is in effect.

"Calendar Year" shall mean successive one year periods beginning on January 1
and ending on December 31 for so long as this Agreement is in effect.

"Capital Equipment" shall mean any non-disposable equipment.

“Commercialization and Development Plan” shall mean the plan for the development
and commercialization of Products for use in the Field attached hereto as
Exhibit B, as such plan may be amended from time to time pursuant to Section
6.2.

"Consultation Results" shall mean any and all Know-how relating to the Ramot
Technology or Joint Technology that is first developed or made by the Principal
Investigator or any other faculty member, student or employee of TAU in the
performance of the Consultation Services.

"Consultation Services" shall mean any research activities or services
(including consulting services) relating to the Ramot Technology or Joint
Technology, other than the Research, that are undertaken for the Company or its
Affiliates by the Pincipal Investigator or any other faculty member, student or
employee of TAU or Ramot during any period that the Principal Investigator or
any other faculty member, student or employee of TAU or Ramot are employed by
TAU or Ramot (including without limitation, part-time employment, Sabbaticals
and leave of absence, and Professor Emeritus status) and during a period of one
year thereafter, whether such activities or services are undertaken as an
independent contractor or as an employee of the Company.

"Development Milestones" shall mean the development milestones specified in the
Commercialization and Development Plan attached hereto as Exhibit B.

“Development Results” shall mean Know-how discovered, generated, or obtained by,
or on behalf of, the Company or its Affiliate or Sublicensee in the course of
the performance of the Commercialization and Development Plan, other than the
Consultation Results and the Joint Technology.

“First Commercial Sale” shall mean the first sale of a Product by the Company,
an Affiliate of the Company, or a Sublicensee to an unaffiliated third party
after (a) receipt of all governmental and other regulatory approvals required to
market and sell the Product have been obtained in the country in which such
Product is sold, and (b) the commencement of marketing efforts with respect to
such Product. Sales for purposes of testing the Product and samples purposes
shall not be deemed First Commercial Sale.

2

--------------------------------------------------------------------------------

"Field" shall mean the monitoring and/or analyzing of metabolic activity
profiles.

"Joint Know-how" shall mean any Know-how that is jointly discovered, generated,
or obtained by, or on behalf of (a) any member of the TAU Team in the course of
the performance of the Research or the Consultation Services, and (b) one or
more employees or consultants of the Company other than the TAU Team.

"Joint Patents" shall mean any patents or patent applications that claim, and
only to the extent that they so claim, the Joint Know-how. For the purposes of
this definition, the US law applicable to determining joint inventorship shall
apply.

"Joint Technology" shall mean the Joint Know-how and the Joint Patents.

"Know-how" will mean any discoveries, inventions (whether patentable or not),
materials, information, data, designs, formulae, ideas, methods, models, assays,
research plans, procedures, designs for experiments and tests and results of
experimentation and testing (including results of research or development)
processes (including manufacturing processes, specifications and techniques),
laboratory records, chemical, clinical, analytical and quality control data,
trial data, case report forms, data analyses, reports or summaries and
information contained in submissions to, and information from, ethical
committees and regulatory authorities.

"Major Markets" shall mean the United States, China, France, Germany, the United
Kingdom and India.

“Net Sales” shall mean the gross amount invoiced by or on behalf of the Company,
its Affiliates and Sublicensees (in each case, the “Invoicing Entity”) on sales
of Products (whether made before or after the First Commercial Sale of the
Product), less the following: (a) customary trade, quantity, or cash discounts
to the extent actually allowed and taken; (b) amounts repaid or credited by
reason of rejection or return; (c) to the extent separately stated in the
invoices, any taxes or other governmental charges levied on the production,
sale, transportation, delivery, or use of a Product which is paid by the
Invoicing Entity; and (d) to the extent separately stated in the invoices,
reasonable freight, insurance and handling charges, provided that:

                    (i) In any transfers of Products between an Invoicing Entity
and an Affiliate of such Invoicing Entity not for the purpose of resale by such
Affiliate, Net Sales shall be equal to the higher of (i) the fair market value
of the Products so transferred, assuming an arm’s length transaction made in the
ordinary course of business; and (ii) the actual transfer price; and

                    (ii) In the event that an Invoicing Entity receives
non-monetary consideration for any Products or in the case of transactions not
at arm’s length between an Invoicing Entity and a non-Affiliate of the Invoicing
Entity, Net Sales shall be calculated based on the fair market value of such
consideration or transaction, assuming an arm’s length transaction made in the
ordinary course of business; and

3

--------------------------------------------------------------------------------

                    (iii) Sales of Products by an Invoicing Entity to an
Affiliate of such Invoicing Entity for resale by such Affiliate shall not be
deemed Net Sales and Net Sales shall be determined based on the total amount
invoiced by such Affiliate on resale.

                    For avoidance of doubt, Company may transfer samples of the
Products as well as Products for clinical trial free of charge.

“Patent Challenge” shall mean any action before any patent office, court or
other tribunal or agency, challenging the validity, patentability,
enforceability and/or scope of any of the Ramot Patents and/or Joint Patents
(including without limitation through an interference or reexamination
procedures).

“Principal Investigator” shall mean Prof. Fernando Patolsky.

“Product(s)” will mean any instrument, device, process, method, product,
component, system etc. that contain or is based on, in whole or in part, the
technology described in the Ramot Patents and Joint Patents (including patent
applications) and Ramot Know How and Joint Know How. Without limiting the
foregoing, it is agreed that any product which is (i) any instrument or device
for detecting and identifying a disease associated with a modified metabolic
activity, (ii) any component of such instrument or device, or (iii) any service
that uses or is based on or directly facilitates or supports the use of any of
the products referred to in (i) or (ii) shall be deemed a "Product" for the
purpose of this Agreement, unless the Company shall prove, to Ramot's full
satisfaction, that such product does not contain or is not based on, in whole or
in part, the technology described in the Ramot Patents or Joint Patent
(including patent applications) and Ramot Know How or Joint Know How.

“Qualifying Seed Financing” will mean an equity investment in the Company of at
least $1,500,000 (one million and five hundred thousand US Dollars) the proceeds
of which shall be used in the development of Product(s) under the
Commercialization and Development Plan.

"Ramot Know-how" shall mean (i) certain Know-how relating to the technology
described in the Ramot Patents that shall be transferred to the Company promptly
following the Effective Date, as identified in Exhibit C, (ii) the Research
Results, other than Joint Know-how, and (iii) the Consultation Results, other
than Join Know-how. Exhibit C shall be updated from time to time to reflect
additional Ramot Know-how transferred to the Company during the term of this
Agreement.

"Ramot Patents" shall mean: (i) the patent applications described in Exhibit A
attached hereto, (ii) all patent applications claiming, and only to the extent
they so claim, the Ramot Know How, (iii) all divisional, continuation, and
continuation –in-part applications of the foregoing applications, (iv) all
patents issuing from any of the foregoing applications, and (v) all reissues,
reexaminations, extensions and restorations of any of the foregoing patents.

4

--------------------------------------------------------------------------------

"Ramot Technology" shall mean the Ramot Patents and the Ramot Know-how.

“Research” shall mean the research actually conducted during the Research Period
by the TAU Team under the terms of this Agreement in accordance with the
Research Plan.

“Research Funds” shall have the meaning ascribed to it in section 2.2.

“Research Milestone” shall mean certain milestones agreed upon by the parties as
specified in the Research Plan.

“Research Plan” shall mean the research plan attached hereto as Exhibit D as may
be amended from time to time by the mutual written agreement of the parties,
which sets forth the research to be undertaken by the TAU Team under the
direction of the Principal Investigator during the Research Period.
Notwithstanding the foregoing, amendments to the Research Plan required in order
to obtain regulatory approvals for the Product shall be made , provided only
that the Parties mutually agree upon budget and timetable required to implement
these amendments.

“Research Results” shall mean any and all Know-how discovered, generated, or
obtained by, or on behalf of, members of the TAU Team alone or together with one
or more employees or consultants of the Company other than the TAU Team in the
course of the performance of the Research.

“Research Period” shall mean a period of 12 months commencing upon payment of
the first installment of research funding by the Company in accordance with
Section 2.2 herein.

"Sublicense” shall mean any right granted, license given, or agreement entered
into, by the Company to or with any other person or entity, including an
Affiliate of the Company, under or with respect to or permitting any use of the
Ramot Technology or Joint Technology or any part thereof or otherwise permitting
the development, manufacture, marketing, distribution and/or sale of Products,
and any option to obtain or enter into such right, license, agreement or
permission (regardless of the title given to such grant of rights).

"Sublicensee” shall mean any person or entity granted a Sublicense.

"Sublicense Agreement" shall have the meaning set forth in Section 5.3.2.

“Sublicense Receipts” shall mean any payments or other consideration that the
Company and its Affiliates receive, with the exception of royalties based on Net
Sales, in connection with a Sublicense, including without limitation license
fees, license option fees, milestone payments, license maintenance fees, and
equity, provided that in the event that the Company receives non-monetary
consideration in connection with a Sublicense, or in the case of transactions
not at arm’s length, Sublicense Receipts shall be calculated based on the fair
market value of such consideration or transaction, assuming an arm’s length
transaction made in the ordinary course of business. Notwithstanding the
foregoing, "Sublicense Receipts" shall not include equity investments in the
Company or its Affiliates to the extent made at fair market value (if the
investment exceeds the fair market value, only the excess amount will be treated
as “Sublicense Receipts”). For the purpose of the foregoing, the "fair market
value" of an entity's equity securities shall be determined as follows: (i) if
the shares of the relevant entity are not traded on a stock exchange or over the
counter market, the value of such equity securities as determined in good faith
by the Company's Board of Directors, having regard to the value most recently
paid by a third party for shares of such entity, and (ii) if the shares of the
relevant entity are traded on a stock exchange or over the counter, the average
closing price of such shares on the fifteen (15) trading days prior to the
closing of the equity transaction. The term "Sublicense Receipts" shall not
include funds that are designated for research and development of Products
and/or performance of clinical trials of Products in accordance with the
Sublicense agreement and that are actually expended on research and development
of Products and/or performance of clinical trials of Products in accordance with
a written development plan and budget as evidences in the Company's written
records.

5

--------------------------------------------------------------------------------

“TAU Team” shall mean the Principal Investigator and those researchers
performing the Research at TAU under his/her supervision, as specified in
Exhibit E attached hereto, which may be amended from time to time by Ramot.

"Third Party Royalty Payments" shall mean royalty payments that the Company are
legally required to make to an unaffiliated third party on sales of a Product in
a particular country, in order to obtain a license to patents owned or
controlled by such third party that are necessary for the practice of the Ramot
Technology in such country.

"Valid Claim" shall mean a claim of a patent application or unexpired issued
patent included in the Ramot Patents or Joint Patents so long as such claim
shall not have been held invalid in a final court judgment or patent office
decision that has not been appealed within the time allowed by law for an
appeal, or from which there is no further appeal.

2.      Research.

          2.1. Performance.

               2.1.1. Ramot shall cause TAU, under the direction of the
Principal Investigator, to use reasonable efforts to perform the Research in
accordance with the Research Plan; however, Ramot and TAU make no warranties
regarding the achievement of any particular results including the Research
Milestones.

               2.1.2. The Research will be directed and supervised by the
Principal Investigator, who shall have primary responsibility for the
performance of the Research. If the Principal Investigator ceases to supervise
the Research for any reason, Ramot will so notify the Company, and Ramot shall
endeavor to find among the scientists at TAU, a scientist or scientists
acceptable to the Company to continue the supervision of the Research in place
of the Principal Investigator. If Ramot is unable to find such a scientist or
scientists acceptable to the Company, within thirty (30) days after such notice
to the Company, the Company shall have the option to terminate the funding of
the Research. The Company shall promptly advise Ramot in writing if the Company
so elects. Such termination of funding shall terminate Ramot’s and TAU’s
obligations pursuant to Section 2.1.1 above with respect to the Research, but
shall not terminate this Agreement or any of the other rights or obligations of
the parties under this Agreement. Nothing contained in this Section 2.1.2, shall
be deemed to impose an obligation on Ramot or TAU to successfully find a
replacement for the Principal Investigator, as opposed to the obligation to
endeavor to do so. Within thirty (30) days of the end of each Calendar Quarter,
the Principal Investigator shall present the Company with a written report
summarizing the results of the Research during the preceding Calendar Quarter.

6

--------------------------------------------------------------------------------

          2.2.      Funding of Research. ***

          2.3      Research Milestones. In the event that a specific Research
Milestone is not met, the Company will have the right upon 30 days prior written
notice to Ramot to terminate this Agreement in its entirety. Upon such
termination, Company shall pay Ramot for all work performed prior to such
termination which has been completed and for all reasonable uncancellable
commitments.

          2.4      Restrictions. During the Research Period (and during any
agreed extensions to the Research Period for the purpose of performing
additional research), Ramot shall not enter into any commercial transaction
(including sponsored research agreements) with respect to the research and
development at TAU of Products in the Field by any member of the TAU Team.

          2.5      Capital Equipment. All Capital Equipment purchased by Ramot
with the Research Funds ("Research Capital Equipment") shall be the sole
property of the Company, and shall be used under the direction of the Principal
Investigator. The Company will be responsible for the maintenance of all such
Research Capital Equipment. Upon the earlier of (i) termination of this
Agreement, or (ii) the mutual agreement of the parties, and further to a written
request by the Company, the Research Capital Equipment will be transferred by
Ramot, "as is", without warranty, to the extent permitted by law, and at the
Company's expense, to the Company's possession.

3.      Title.

          3.1      Ramot Technology. As between the Parties, all rights, title
and interest in and to the Ramot Technology are and shall be owned solely and
exclusively by Ramot.

7

--------------------------------------------------------------------------------

          3.2      Joint Technology. As between the Parties, all rights, title
and interest in and to the Joint Technology shall be owned jointly by Ramot and
the Company.

          3.3      Development Results. All rights, title and interest in and to
the Development Results shall be owned solely and exclusively by the Company.

4.      Patent Filing, Prosecution and Maintenance.

4.1      Filing and Prosecution. Ramot shall be responsible for the preparation,
filing, prosecution, protection and maintenance of the Ramot Patents and the
Joint Patents, using independent patent counsel selected by Ramot who shall be
reasonably acceptable to the Company. Ramot shall consult with the Company as to
the preparation, filing, prosecution, protection and maintenance of the Ramot
Patents and the Joint Patents reasonably prior to any deadline or action with
respect to any material decision in the U.S. Patent & Trademark Office or any
other patent office and shall take into consideration the Company's opinion and
position with respect thereto. Ramot shall deliver copies to the Company of all
correspondence with the patent counsel and and shall instruct the patent counsel
to do the same.

4.2.      Expenses. Subject to Section 4.3 below, the Company shall reimburse
Ramot for all documented patent-related expenses incurred by Ramot pursuant to
this Section 4 within thirty (30) days after Ramot invoices the Company. In
addition, within fifteen (15) days following the execution of this Agreement,
the Company shall pay Ramot a total amount of *** as a reimbursement for
expenses incurred by Ramot prior to the execution of this Agreement with respect
to the filing and prosecution of Ramot Patents ("Past Patent Expenses"). In the
event that the Company fails to reimburse Ramot for any expense relating to a
Ramot Patent or a Joint Patent when such payment is due, then in addition to any
remedy that may be available to Ramot pursuant to this Agreement or the
applicable law, Ramot shall be entitled to immediately discontinue the filing,
prosecution, and maintenance of the relevant Ramot Patent or Joint Patent, upon
written notice to the Company.

4.3.      Abandonment.

4.3.1 Subject to the provisions of this Section 4.3.1, the Company may elect not
to pay for, or to cease paying for the filing, prosecution or maintenance of any
of the Ramot Patents or Joint Patents (an “Abandoned Patent Right”) in any
country other than a Major Market (an “Abandoned Country”). The Company shall
provide Ramot with prompt written notice of such election, specifying the
relevant Abandoned Patent Right and Abandoned Country (an "Abandonment Notice").
Upon receipt of such Abandonment Notice by Ramot, and only upon receipt thereof,
the Company shall be released from its obligations to reimburse Ramot for the
expenses incurred thereafter in such Abandoned Country with respect to such
Abandoned Patent Right. In such event Ramot shall be entitled, but not obliged,
to continue the preparation, filing, protection, prosecution, and maintenance of
any Abandoned Patent Right in the Abandoned Country at its own expense, and in
such event the Company shall assign to Ramot its rights in the Abandoned Patent
Right in such Abandoned Country in the event that the Abandoned Patent Right is
a Joint Patent, and the license granted hereunder shall terminate with respect
to such Abandoned Patent Right in such Abandoned Country, and Ramot shall be
free, without further notice or obligation to the Company, to grant rights in
and to such Abandoned Patent Rights with respect to such Abandoned Country to
third parties.

8

--------------------------------------------------------------------------------

4.3.2 The Company may not elect not to pay for, or to cease paying for, the
Ramot Patents and the Joint Patents in a Major Market. In the event that the
Company fails to meet its obligations pursuant to Section 4.2 with respect to a
Major Market, such failure shall constitute a material breach of the Company's
obligations pursuant to this Agreement, and Ramot shall be entitled to terminate
this Agreement in accordance with the provisions of Section 13.3.2.

4.4      No Warranty. Nothing contained herein shall be deemed to be a warranty
by Ramot that any patent application included in the Ramot Patent or Joint
Patents will result in an issued patent, or that any patent application or
issued patent that is or may be included in the Ramot Patents or Joint Patents
will be valid or of any value or will afford adequate or commercially worthwhile
protection.

5.      License Grant.

          5.1.      License.

Subject to the terms and conditions set forth in this Agreement, Ramot hereby
grants to the Company an exclusive, worldwide, royalty-bearing license , under
Ramot's rights in the Ramot Technology and the Joint Technology for the sole
purpose of developing, manufacturing, using, offering for sale, selling, having
sole and importing Products in the Field. For purposes of this Section 5.1, the
term “exclusive” means that Ramot shall not grant such licenses or rights to any
third party or to exercise any such rights itself, subject, however, to the
right of Ramot, TAU, their employees, students and other researchers at TAU and
at collaborating research institutions to practice the Ramot Technology and
Joint technology (i) for purposes of academic research and instruction, and (ii)
for the purpose of conducting the Research.

          5.2      Sublicense.

                    5.2.1. Sublicense Grant. The Company shall be entitled to
grant Sublicenses to third parties under the license granted pursuant to Section
5.1 on terms and conditions in compliance with and not inconsistent with the
terms of this Agreement. With the exception of Sublicenses granted to Affiliates
of the Company, such Sublicenses shall only be made for consideration and in
bona-fide arm’s length transactions.

                    5.2.2. Sublicense Agreements. Sublicenses shall only be
granted pursuant to written agreements, which shall be in compliance and not
inconsistent with and shall be subject and subordinate to the terms and
conditions of this Agreement (each, a "Sublicense Agreement"). Each such
sublicense agreement shall contain, among other things, provisions to the
following effect:

9

--------------------------------------------------------------------------------

                              5.2.2.1. All provisions necessary to ensure The
Company’s ability to perform its obligations under this Agreement, including
without limitation its obligations under Sections 6.1, 8.4, 8.5, 12 and 13.4.3,
14.10;

                              5.2.2.2. In the event of termination of the
license set forth in Section 5.1 above, any existing Sublicense shall terminate;
provided, however, that, Ramot shall , at the request of the Sublicensee, other
than in the event that the termination is a result of a breach by such
Sublicensee, enter into a new license agreement with such Sublicensee on
substantially the same terms as those contained in a Sublicense Agreement,
provided that such terms shall be amended, if necessary, to the extent required
to ensure that such Sublicense Agreement does not impose any obligations or
liabilities on Ramot which are not included in this Agreement;

                              5.2.2.3. The Sublicensee shall not be entitled to
sublicense its rights under such Sublicense Agreement, provided that a
Sublicensee that is an Affiliate of the Company may grant one further Sublicense
of its rights; and

                    5.2.3. Delivery of Sublicense Agreement. The Company shall
furnish Ramot with a fully executed copy of each Sublicense Agreement, promptly
after its execution. Ramot shall keep any such copies of Sublicense Agreements
in its confidential files and shall use them solely for the purpose of
monitoring the Company's and Sublicensees’ compliance with their obligations and
enforcing Ramot’s rights under this Agreement.

                    5.2.4. Breach by Sublicensee. Any breach of the terms of
this Agreement by a Sublicensee, including any act or omission by a Sublicensee
which would have constituted a breach of this Agreement had it been an act or
omission by the Company, shall constitute a breach of this Agreement by the
Company. The Company shall indemnify Ramot for, and hold it harmless from, any
and all damages or losses caused to Ramot as a result of any such breach by a
Sublicensee.

          5.3      No Other Grant of Rights. Nothing in this Agreement shall be
construed as the grant of any right or license, express or implied, in or to any
patent right, Know-how or other intellectual property right owned or controlled
by Ramot or TAU, other then the Ramot Technology and Joint Technology. Other
than as specifically set forth in Section 5, the Company and its Sublicensees
shall not have, and shall not be entitled to grant, directly or indirectly, to
any person or entity, any right of whatever nature under, or with respect to, or
permitting any use or exploitation of the Ramot Technology or the Joint
Technology. Without in any way limiting the generality of the foregoing, the
Company and Sublicensees shall not have any right under the Ramot Technology or
Joint Technology to develop, manufacture, market or sell products or services
other than Products in the Field.

10

--------------------------------------------------------------------------------

6.      Development and Commercialization.

          6.1.      Diligence. The Company shall use its best efforts, including
funding consistent therewith, and/or shall cause its Affiliates or Sublicensees
to use their best efforts, including funding consistent therewith: (i) to
develop Products in the Field in accordance with the Commercialization and
Development Plan during the periods and within the timetable specified therein,
(ii) to introduce Products in the Field into the commercial market and (iii) to
market Products in the Field following such introduction into the market.
Without limiting the foregoing, the Company, by itself or through its Affiliates
or Sublicensees, shall meet each of the Development Milestones within the time
periods set forth in Exhibit B.

          6.2.      Amendments to the Commercialization and Development Plan.
The Company shall be entitled, from time to time, to make such adjustments and
amendments to the Commercialization and Development Plan as the Company
believes, in its good faith judgment, are needed . The Company shall notify
Ramot promptly regarding material changes to the Commercialization and
Development Plan. Notwithstanding the foregoing or anything to the contrary in
this Agreement, the Company shall not be entitled to change the Development
Milestones or the time frames for achieving the Development Milestones without
Ramot's prior written consent. Notwithstanding the aforesaid, the Company may
reasonably extend the timetable of the Milestones in the event of regulatory
revisions which directly affect them.

          6.3.      Review Meetings. The Principal Investigator, a Company
representative and a Ramot representative shall meet no less than once every six
(6) months during the term of this Agreement commencing with the Effective Date,
at locations and times to be mutually agreed upon by the parties, (i) to review
the progress being made under the Commercialization and Development Plan and the
progress being made in any other research and development activities conducted
by the Company, its Affiliates and Sublicensees relating to Products, (ii) to
review and agree upon any necessary or desired revisions to the then current
Commercialization and Development Plan, (iii) to review the progress being made
towards fulfilling the Development Milestones and (iv) to discuss intended
efforts for fulfilling such milestones.

          6.4.      Progress Reports. Within sixty (60) days after the end of
each Calendar Year, the Company shall furnish Ramot with a written report on the
progress of its, its Affiliates’ and Sublicensees’ efforts during the prior year
to develop and commercialize Products in the Field, including without limitation
research and development efforts, marketing efforts, and sales figures. The
report shall also contain a discussion of intended efforts and sales projections
for the then current year.

          6.5.      Failure. If the Company breaches any of its obligations
pursuant to Section 6.1, Ramot shall notify the Company in writing of the
Company’s failure and shall allow the Company ninety (90) days to cure its
failure. The Company failure to cure such failure to Ramot’s reasonable
satisfaction within such 90-day period shall constitute a material breach of
this Agreement and Ramot shall have the right to terminate this Agreement
forthwith.

11

--------------------------------------------------------------------------------

7.      Consideration for Grant of License

In consideration for the rights and licenses granted to the Company pursuant to
this Agreement, the Company shall pay to Ramot the following consideration:

          7.1 Royalty Payments.

          7.1.1. The Company will pay Ramot a royalty on worldwide Net Sales of
Products by the Company, its Affiliates and Sublicensees, as follows:

          ***

          7.1.2 Minimum Annual Royalty. The Company shall pay Ramot a minimum
annual royalty at the beginning of any Calendar Year following the First
Commercial Sale, as follows:

          ***

          7.1.3. Royalty Reduction. ***

          7.1.4. Third Party Royalty Payments. ***

          7.1.5. Increased Royalty Rates upon a Patent Challenge.

          7.1.5.1. ***

          7.1.6. Royalty Period. The royalty set forth in Section 7.1 will be
payable during a period which shall commence on the Effective Date and shall
continue on a country-by-country, Product-by- Product basis, for the longer of:
(a) fifteen (15) years from the date of the First Commercial Sale of such
Product in such country; and (b) until the last to expire of the Ramot Patents
or Joint Patents in such country (the "Royalty Period").

          7.2 Sublicense Receipts.

          7.2.1 Sublicense Receipts. ***

          7.3. Warrants

Upon the Effective Date the Company shall issue to Ramot (on behalf of itself
and the inventors of the Ramot Patents) warrants in the form attached hereto as
Exhibit G (hereinafter, the "Warrants") to purchase a number of ordinary shares
of the Company (hereinafter, the "Warrant Shares") which shall together comprise
*** of the issued shares of the Company on the Effective Date on an
as-converted, fully diluted basis (including such Warrant Shares). The Warrants
shall be exercisable at an exercise price equal to the par value of the Warrant
Shares, at any time and from time to time from and after the Effective Date.

12

--------------------------------------------------------------------------------

8.      Reports; Payments; Records.

          8.1      Regulatory Approval and First Commercial Sale.

          8.1.1      Regulatory Approval. The Company shall notify Ramot in
writing as soon as practicable after the receipt of Regulatory Approval for a
Product, specifying its date, the country in which such Regulatory Approval was
obtained and the type of Product in respect of which such Regulatory Approval
was obtained.

          8.1.2      First Commercial Sale. The Company shall inform Ramot in
writing of the date of First Commercial Sale with respect to each Product in
each country, as soon as practicable after the making of each such First
Commercial Sale and shall describe such Product.

          8.2.      Reports and Payments.

                    8.2.1 Reports on Net Sales. Within forty five (45) days
after the conclusion of each Calendar Quarter commencing with the first Calendar
Quarter in which Net Sales are generated, the Company shall deliver to Ramot
separate reports on Net Sales by the Company and its Affiliates on the one hand,
and Sublicensees other than Affiliates, on the other hand, containing the
following information:

                                   8.2.1.1. For Net Sales by the Company, its
Affiliates and Sublicensees, the Company shall provide the following information
for each Invoicing Entity:

                                   (a)      the number of units of Products sold
by the Company and each of its Affiliates and Sublicensees for the applicable
Calendar Quarter, separately itemized according to the Product, the Invoicing
Entity and country of sale;

                                   (b)      the gross amount invoiced for
Products sold by the Company, its Affiliates and Sublicensees during the
applicable Calendar Quarter, separately itemized according to the Product, the
Invoicing Entity and indicating the currency of payment;

                                   (c)      a calculation of Net Sales of the
Company, its Affiliates and Sublicensees for the applicable Calendar Quarter,
separately itemized according to the Product, the Invoicing Entity, and
including an itemized listing of applicable deductions;

                                    (d)      the total royalty payable to Ramot
in accordance with Section 7.1 on Net Sales of the Company, its Affiliates and
Sublicensees for the applicable Calendar Quarter, together with the exchange
rates used for conversion. If no amounts are due to Ramot for Net Sales by the
Company, its Affiliates and Sublicensees in any Calendar Quarter, the report
shall so state.

13

--------------------------------------------------------------------------------

                    8.2.2 Other Reports. In addition to the reports delivered
pursuant to Section 8.2.1, the Company shall notify Ramot in writing within
thirty (30) days of the occurrence of any of the following events:

  (i)

Receipt of any Sublicense Receipts; such notice shall include an explanation for
the basis of such Sublicense Receipts;

        (ii)

Qualifying Seed Financing; such notice shall include the date in which the
Qualifying Seed Financing was achieved and the total amount of money invested in
the Company.

                    8.2.3. Payment of Royalty for Net Sales by the Company, its
Affiliates and Sublicensees. (a) Within 45 days of the end of each Calendar
Quarter, the Company shall remit to Ramot all royalties due pursuant to Section
7.1 for the applicable Calendar Quarter.

                    8.2.4. Payments of Annual Minimum Royalies.The Company shall
remit to Ramot all amounts due pursuant to Section 7.1.2 within 45 days of the
beginning of each Calendar Year in which amounts are due.

                    8.2.5. Payment for Sublicense Receipts. The Company shall
remit to Ramot all amounts due with respect to Sublicense Receipts within forty
five (45) of the receipt of such Sublicense Receipts by the Company or its
Affiliates.

          8.3.      Payment Currency. All payments due under this Agreement
shall be payable in United States dollars, except in the event of Net Sales and
Sublicense Receipts which are invoiced or billed in New Israel Shekels, British
pounds sterling, or in Euro, with respect to which payments to Ramot will be
made in New Israel Shekels, British pounds sterling, or in Euro as the case may
be. Conversion of foreign currency to U.S. dollars shall be made at the
conversion rate existing in the United States (as reported in the Wall Street
Journal) on the last working day of the applicable Calendar Quarter. Subject to
8.8 below, such payments shall be without deduction of exchange, collection, or
other charges.

          8.4.      Records. The Company shall maintain shall include in its
contracts with the Sublicensees, and shall cause its Affiliates (who make, use,
offer to sell, sell or import Products) to maintain, complete and accurate
records of Products that are made, used, marketed, offered for sale or sold
under this Agreement, any amounts payable to Ramot in relation to such Products
and all Sublicense Receipts received by the Company and its Affiliates, which
records shall contain sufficient information to permit Ramot to confirm the
accuracy of any reports or notifications delivered to Ramot under Section 8.2.
The relevant party shall retain such records relating to a given Calendar
Quarter for at least three (3) years after the conclusion of that Calendar
Quarter, during which time Ramot shall have the right, at its expense, to cause
an independent, certified public accountant to inspect and audit such records
during normal business hours for the sole purpose of verifying any reports and
payments delivered under this Agreement. Such accountant shall not disclose to
Ramot any information other than information relating to the accuracy of reports
and payments delivered under this Agreement. The parties shall reconcile any
underpayment or overpayment within thirty (30) days after the accountant
delivers the results of the audit. In the event that any audit performed under
this Section 8.4 reveals an underpayment in excess of five percent (5%) in any
Calendar Year, the audited party shall bear the full cost of such audit. Ramot
may exercise its rights under this Section 8.4 only once every year per audited
party and only with reasonable prior notice to the audited party. The Company
shall cause its Affiliates to fully comply with the terms of this Section 8.4
and include same provisions in its contracts with the Sublicensees.

14

--------------------------------------------------------------------------------

          8.5.      Certified and Audited Report. The Company shall furnish
Ramot, and shall cause its Affiliates (who make, use, market, offer for sale or
sell Products) and Sublicensees to furnish Ramot, within ninety (90) days after
the end of each Calendar Year, commencing at the end of the Calendar Year of the
First Commercial Sale, with a report, certified by the CFO or by an independent
certified public accountant following First Commercial Sales, relating to
royalties and other payments due to Ramot pursuant to this Agreement in respect
to the previous Calendar Year and containing the same details as those specified
in Section 8.2 above in respect to the previous Calendar Year.

          8.6.      Late Payments. Any payments to be made under this Agreement
that are not paid on or before the date such payments are due under this
Agreement shall bear interest at an annual interest, compounded monthly, equal
to three percent (3%) above the London Interbank Offer Rate (LIBOR) as
determined for each month on the last business day of that month, assessed from
the day payment was initially due until the date of payment.

          8.7.      Payment Method. Each payment due to Ramot under this
Agreement shall be paid by wire transfer of funds to Ramot’s account in
accordance with written instructions provided by Ramot.

          8.8.      VAT; Withholding and Similar Taxes. All amounts to be paid
to Ramot pursuant to this Agreement are exclusive of Value Added Tax. The
Company shall add value added tax, as required by law, to all such amounts. If
applicable laws require that taxes be withheld from any amounts due to Ramot
under this Agreement, the Company shall (a) deduct these taxes from the
remittable amount, (b) pay the taxes to the proper taxing authority, and (c)
promptly deliver to Ramot a statement including the amount of tax withheld and
justification therefore, and such other information as may be necessary for tax
credit purposes.

15

--------------------------------------------------------------------------------

9.      Confidential Information

          9.1      Confidentiality.

                    9.1.1. Ramot Confidential Information. The Company agrees
that, without the prior written consent of Ramot for the longer of: (a) the term
of this Agreement; and (b) a period of seven (7) years from date of disclosure,
it will keep confidential, and not disclose or use Ramot Confidential
Information (as defined below) other than for the purposes of this Agreement.
The Company shall treat such Ramot Confidential Information with the same degree
of confidentiality as it keeps its own confidential information, but in all
events no less than a reasonable degree of confidentiality. The Company may
disclose Ramot Confidential Information only to employees and consultants of the
Company or of its Sublicensees who have a “need to know” such information in
order to enable the Company to exercise its rights or fulfill its obligations
under this Agreement and are legally bound by agreements which impose
confidentiality and non-use obligations comparable to those set forth in this
Agreement. For purposes of this Agreement, “Ramot Confidential Information”
means any scientific, technical, trade or business information relating to the
subject matter of this Agreement designated as confidential or which otherwise
should reasonably be construed under the circumstances as being confidential
disclosed by or on behalf of Ramot, TAU or any of their employees, researchers
or students to the Company, whether in oral, written, graphic or
machine-readable form, except to the extent such information: (i) was known to
the Company at the time it was disclosed, other than by previous disclosure by
or on behalf of Ramot, TAU or any of their employees, researchers or students,
as evidenced by the Company’s written records at the time of disclosure; (ii) is
at the time of disclosure or later becomes publicly known under circumstances
involving no breach of this Agreement; (iii) is lawfully and in good faith made
available to the Company by a third party who is not subject to obligations of
confidentiality to Ramot, or TAU with respect to such information; or (iv) is
independently developed by the Company without the use of or reference to Ramot
Confidential Information, as demonstrated by documentary evidence. For the
avoidance of doubt Ramot Confidential Information shall also include the Ramot
Technology and the Joint Technology.

               9.1.2. The Company Confidential Information.

                    Ramot agrees that, without the prior written consent of the
Company for the longer of: (a) the term of this Agreement; and (b) a period of
seven (7) years from date of disclosure, it will keep confidential, and not
disclose or use the Company Confidential Information (as defined below) other
than for the purposes of this Agreement. Ramot shall treat the Company
Confidential Information with the same degree of confidentiality as it keeps its
own confidential information, but in all events no less than a reasonable degree
of confidentiality. Ramot may disclose the Company Confidential Information only
to employees and consultants of Ramot or of its Affiliates who have a “need to
know” such information in order to enable Ramot to exercise its rights or
fulfill its obligations under this Agreement and are legally bound by agreements
which impose confidentiality and non-use obligations comparable to those set
forth in this Agreement. For purposes of this Agreement, “Company Confidential
Information” means any scientific, technical, trade or business information
relating to the subject matter of this Agreement designated as confidential or
which otherwise should reasonably be construed under the circumstances as being
confidential that is disclosed to Ramot by or on behalf of Licensee in writing
pursuant to Sections 6, 8.2 or 8.5 of this Agreement, except to the extent such
information: (i) was known to Ramot or TAU at the time it was disclosed, other
than by previous disclosure by or on behalf of the Company as evidenced by Ramot
or TAU written records at the time of disclosure; (ii) is at the time of
disclosure or later becomes publicly known under circumstances involving no
breach of this Agreement; (iii) is lawfully and in good faith made available to
Ramot or TAU by a third party who is not subject to obligations of
confidentiality to the Company with respect to such information; or (iv) is
independently developed by Ramot or TAU without the use of or reference to the
Company Confidential Information, as demonstrated by documentary evidence.

16

--------------------------------------------------------------------------------

               9.1.3.    Disclosure of Agreement. Each party may disclose the
terms of this Agreement to the extent required, in the reasonable opinion of
such party’s legal counsel, to comply with applicable laws. Notwithstanding the
foregoing, before disclosing this Agreement or any of the terms hereof pursuant
to this Section 9.1.3, the parties will consult one another on the terms of this
Agreement to be redacted in making any such disclosure. If a party discloses
this Agreement or any of the terms hereof in accordance with this Section 9.1.3,
such party agrees, at its own expense, to seek confidential treatment of
portions of this Agreement or such terms, as may be reasonably requested by the
other party. Ramot may disclose the terms of this Agreement to third parties for
the purpose of evaluating royalty monetization and to the extent necessary to
enable Ramot to grant rights under any technology not licensed herein and to
members of the TAU Team and/or other researchers at TAU who were/will be
involved in the development of the Ramot Technology or Joint Technology, and to
their respective legal or financial advisers under terms of a written
confidentiality agreement substantially similar to the terms of Section 9.1.2
above. Company may disclose the terms of this Agreement to third parties in
connection with financing of the Company or its Affiliates and/or potential
collaborations with third parties, and to their respective legal and financial
advisers under terms of a written confidentiality agreement substantially
similar to the terms of Section 9.1.1 above .

                    9.1.4.    Publicity. Except as expressly permitted under
Section 9.1.3, no party will make any public announcement regarding this
Agreement without the prior written approval of the other party.

          9.2.      Academic Publications. The Principal Investigator and other
members of the TAU Team shall have the right to publish the Ramot Technology and
the Joint Technology in scientific publications or to present such results at
scientific symposia, provided that the following procedure is followed:

17

--------------------------------------------------------------------------------

                    9.2.1. No later than thirty (30) days prior to submission
for publication of any scientific articles, abstracts or papers concerning the
Ramot Technology or the Joint Technology and prior to the presentation of the
same at any scientific symposia, the Principal Investigator shall send the
Company a written copy of the material to be so submitted or presented, and
shall allow the Company to review such submission to determine whether the
publication or presentation contains subject matter for which patent protection
should be sought and whether such publication includes Company Confidential
Information.

                    9.2.2. The Company shall provide its written comments with
respect to such publication or presentation within thirty (30) days following
its receipt of such written material. If the Company does not provide written
comments within the thirty (30) days set forth above, it shall be deemed to have
approved such proposed publication or presentation.

                    9.2.3. If the Company, in its written comments, identifies
material for which patent protection should be sought, then the Principal
Investigator shall delay the submission of such publication or presentation for
a further period of up to sixty (60) days from the receipt of such written
comments to enable Ramot to make the necessary patent filings in accordance with
Section 4.

                    9.2.4 If the Company, in its written comments, identifies
Company Confidential Information in the material to be published, such Company
Confidential Information shall be removed by the Principal Investigator or such
other member of the TAU Team prior to publication.

                    9.2.5 After compliance with the foregoing procedures with
respect to an academic, scientific or medical publication and/or public
presentation, the Principal Investigator shall not have to resubmit any such
information for re-approval should it be republished or publicly disclosed in
another form.

10.      Enforcement of Patent Rights.

          10.1.      Notice. In the event either party becomes aware of any
possible or actual infringement or unauthorized possession, knowledge or use of
the Ramot Patents or the Joint Patents in the Field (collectively, an
“Infringement”), that party shall promptly notify the other party and provide it
with details regarding such Infringement

          10.2.      Suit by the Company. The Company shall have the right, but
not the obligation, to take action in the prosecution, prevention, or
termination of any Infringement. Should the Company elect to bring suit against
an infringer and Ramot must be according to the applicable law joined as party
plaintiff in any such suit, Ramot shall have the right to approve the counsel
selected by the Company to represent the parties, such approval not to be
unreasonably withheld. The expenses of such suit or suits that the Company
elects to bring, including any expenses of Ramot incurred in conjunction with
the prosecution of such suits or the settlement thereof (when Ramot must be
joined as a party plaintiff), shall be paid for entirely by the Company and the
Company shall hold Ramot free, clear and harmless from and against any and all
costs of such litigation, including attorney’s fees. The Company shall not
compromise or settle such litigation without the prior written consent of Ramot,
which consent shall not be unreasonably withheld or delayed. In the event the
Company exercises its right to sue pursuant to this Section 10.2, it shall first
reimburse itself out of any sums recovered in such suit or in settlement thereof
for all out of pocket costs and expenses of every kind and character, including
reasonable attorney’s fees, necessarily involved in the prosecution of any such
suit. If, after such reimbursement, any funds shall remain from said recovery,
then Ramot shall receive an amount equal to 10% of such funds and the remaining
90% of such funds shall be retained by the Company.

18

--------------------------------------------------------------------------------

          10.3.      Suit by Ramot. If the Company does not take action in the
prosecution, prevention, or termination of any Infringement pursuant to Section
10.2 above, and has not commenced negotiations with the infringer for the
discontinuance of said Infringement, within one hundred and twenty (120) days
after receipt of notice to the Company by Ramot of the existence of an
Infringement, Ramot may elect to do so. Should Ramot elect to bring suit against
an infringer and the Company is joined as party plaintiff in any such suit, the
Company shall have the right to approve the counsel selected by Ramot to
represent the Parties, such approval not to be unreasonably withheld. The
expenses of such suit or suits that Ramot elects to bring, including any
expenses of the Company incurred in conjunction with the prosecution of such
suits or the settlement thereof, shall be paid for entirely by Ramot and Ramot
shall hold the Company free, clear and harmless from and against any and all
costs of such litigation, including attorney’s fees. In the event Ramot
exercises its right to sue pursuant to this Section 10.3, any sums recovered in
such suit or in settlement thereof shall be retained by Ramot.

          10.4.      Own Counsel. Each party shall always have the right to be
represented by counsel of its own selection and at its own expense in any suit
instituted under this Section 10 by the other party for Infringement.

          10.5.      Cooperation. Each party agrees to cooperate fully in any
action under this Section 10 which is controlled by the other party, provided
that the controlling party reimburses the cooperating party promptly for any
costs and expenses incurred by the cooperating party in connection with
providing such assistance.

          10.6.      Standing. If a party lacks standing and the other party has
standing to bring any such suit, action or proceeding, then such other party
shall do so at the request of and at the expense of the requesting party. If
either party determines that it is necessary or desirable for another party to
join any such suit, action or proceeding, the other party shall execute all
papers and perform such other acts as may be reasonably required in the
circumstances.

19

--------------------------------------------------------------------------------

          11.         Representation; Warranties; Limitation of Liability.

          11.2      Warranty of the Company. The Company warrants that it will
comply with, and shall ensure that its Affiliates and Sublicensees (by inserting
such obligation in the Sublicense Agreements) comply with, all local, state, and
national laws and regulations relating to the development, manufacture, use, and
sale of Products.

          11.3.      Disclaimer.

          11.2      Disclaimer. RAMOT MAKE NO REPRESENTATIONS AND EXTEND NO
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE RAMOT
TECHNOLOGY OR THE JOINT TECHNOLOGY OR OTHER SUBJECT MATTER OF THIS AGREEMENT.
AMONG OTHER THINGS, RAMOT DISCLAIM ANY EXPRESS OR IMPLIED WARRANTY:

(A)           AS TO THE NOVELTY OR THE COMMERCIAL VALUE OF THE RAMOT TECHNOLOGY
AND JOINT TECHNOLOGY(OR ANY PART THEREOF);

(B)           AS TO THE VALIDITY OR SCOPE OF THE RAMOT PATENTS AND THE JOINT
PATENTS;

(C)           OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

(D)           THAT THE RAMOT TECHNOLOGY OR THE JOINT TECHNOLOGY MAY BE EXPLOITED
OR USED WITHOUT INFRINGING OTHER PATENTS OR INTELLECTUAL PROPERTY RIGHTS OF
THIRD PARTIES.

          11.5.      Limitation of Liability. The Parties shall not be liable to
each other with respect to any subject matter of this Agreement under any
contract, negligence, strict liability or other legal or equitable theory for
(i) any indirect, incidental, consequential or punitive damages or lost profits
or (ii) cost of procurement of substitute goods, technology or services. In any
event, Ramot's total liability under this Agreement shall not exceed the sums
received by Ramot from the Company under this Agreement, except to the extent
that, pursuant to a final and unappealable court order issued by a competent
court of law, such Claim arises from gross negligent or willful misconduct of
the Indemnitees.

12.           Indemnification.

                    12.1      Indemnity. The Company shall indemnify, defend,
and hold harmless Ramot, TAU, their Affiliates and their respective governors,
directors, officers, employees, and agents and their respective successors,
heirs and assigns (the “Ramot Indemnitees”), against any liability, damage,
loss, or expense (including reasonable attorneys fees and expenses of
litigation) incurred by or imposed upon any of the Ramot Indemnitees in
connection with any claims, suits, actions, demands or judgments (“Claims”)
under any theory of liability (including without limitation actions in the form
of tort, warranty, or strict liability and regardless of whether such action has
any factual basis) resulting from or arising out of the practice or use of any
of the Ramot Technology or the Joint Technology (or any part thereof) by the
Company, its Affiliates or any of their Sublicensees, or concerning any product,
process, or service that is made, used, or sold pursuant to any right or license
granted by Ramot to the Company under this Agreement except to the extent that,
pursuant to a final and un-appealable court order issued by a competent court of
law, such Claim arises from gross negligent or willful misconduct of the
Indemnitees.

20

--------------------------------------------------------------------------------

          12.2      Procedures. If any Ramot Indemnitee receives notice of any
Claim, such Ramot Indemnitee shall, as promptly as is reasonably possible, give
the Company notice of such Claim; provided, however, that failure to give such
notice promptly shall only relieve the Company of any indemnification obligation
it may have hereunder to the extent such failure diminishes the ability of the
Company to respond to or to defend the Ramot Indemnitee against such Claim.
Ramot and the Company shall consult and cooperate with each other regarding the
response to and the defense of any such Claim and the Company shall, upon its
acknowledgment in writing of its obligation to indemnify the Ramot Indemnitee,
be entitled to and shall assume the defense or represent the interests of the
Ramot Indemnitee in respect of such Claim, that shall include the right to
select and direct legal counsel and other consultants to appear in proceedings
on behalf of the Ramot Indemnitee and to propose, accept or reject offers of
settlement, all at its sole cost; provided, however, that no such settlement
shall be made without the written consent of the Ramot Indemnitee, such consent
not to be unreasonably withheld. Nothing herein shall prevent the Ramot
Indemnitee from retaining its own counsel and participating in its own defense
at its own cost and expense.

          12.3.      The Company shall maintain insurance that is reasonably
adequate to fulfill any potential obligation to the Ramot Indemnitees under this
Section 12, taking into consideration, among other things, the nature of the
products or services commercialized. Such insurance shall be obtained from a
reputable insurance company. Ramot and TAU shall be added as co-insured parties
under such insurance policy The Company hereby undertakes to comply punctually
with all obligations imposed upon it under such policy(ies), including without
limitation the obligation to pay in full and punctually all premiums and other
payments due under such policy(ies). The Company shall provide Ramot, upon
request, with written evidence of such insurance. The Company shall continue to
maintain such insurance after the expiration or termination of this Agreement
during any period in which the Company or any Sublicensee continues to make,
use, or sell Products, and not less than five (5) years.

13.           Term and Termination.

21

--------------------------------------------------------------------------------

          13.1. Term. The term of this Agreement shall commence on the Effective
Date and, unless earlier terminated as provided in this Section 13, shall
continue in full force and effect until the expiration of all payment
obligations of the Company pursuant to this Agreement.

          13.2. Effect of Expiration. Following the expiration of this Agreement
pursuant to Section 13.1 (and provided the Agreement has not been earlier
terminated pursuant to Section 13.3, in which case Section 13.4 shall apply),
(a) the Company shall have a fully-paid up, royalty-free, nonexclusive,
worldwide license (with the right to grant sublicenses) under the Ramot
Technology and the Joint Technology to make, use, offer to sell, sell, and
import, export, otherwise transfer physical possession of or otherwise transfer
title to Products in the Field; and, (b) Ramot shall be free to use the Ramot
Technology and the Joint Technology to make, use, offer to sell, sell, and
import, otherwise transfer physical possession of or otherwise transfer title to
Products and to grant others licenses to do the same, without accounting to the
Company.

          13.3. Termination.

                    13.3.1. Termination Without Cause. The Company may terminate
this Agreement for any reason upon sixty (60) days prior written notice to
Ramot.

                    13.3.2. Termination for Default. In the event that either
party commits a material breach of its obligations under this Agreement and
fails to cure that breach within sixty (60) days after receiving written notice
thereof, the other party may terminate this Agreement immediately upon written
notice to the party in breach. For the avoidance of doubt, it is expressly
agreed that breach of a payment obligation under the Agreement by the Company
shall be deemed to be a material breach of this Agreement and subject to the
foregoing provisions.

                    13.3.3. Bankruptcy. Either party may terminate this
Agreement upon notice to the other if the other party becomes insolvent, is
adjudged bankrupt, applies for judicial or extra-judicial settlement with its
creditors, makes an assignment for the benefit of its creditors, voluntarily
files for bankruptcy or has a receiver or trustee (or the like) in bankruptcy
appointed by reason of its insolvency, or in the event an involuntary bankruptcy
action is filed against the other party and not dismissed within ninety (90)
days, or if the other party becomes the subject of liquidation or dissolution
proceedings or otherwise discontinues business.

                    13.3.4. Termination by Ramot upon Challenge to Validity of
Patents.

(i) By the Company or its Affiliates. In addition to the above, Ramot shall be
entitled to terminate this Agreement immediately by providing written notice to
the Company upon a Patent Challenge by the Company or its Affiliate.

(ii) By Sublicensees. A Patent Challenge by a Sublicensee shall constitute a
breach of this Agreement and the Company shall be obligated to take all action
available to it to cause such Sublicensee to withdraw its challenge, or else
terminate the Sublicense with such Sublicensee. In the event that the
Sublicensee does not withdraw its challenge within 30 days of the date the
Company first received notice of such claim, the Company shall be obligated to
terminate the Sublicense agreement with such Sublicensee immediately. In
addition the Company shall bear all costs incurred by the Company or by Ramot in
defending the Ramot Patents and/or Joint Patents against such claims.

22

--------------------------------------------------------------------------------

          13.3.5. Failure to Make the Milestone Payments under the Research
Funding Schedule. In the event that the Company fails to make a milestone
payment in accordance with Exhibit F attached hereto when due and fails to
correct this within 30 days of written notice thereof by Ramot, Ramot shall be
entitled to terminate this Agreement by delivery of a written notice of
termination to the Company, such termination to be effective immediately upon
delivery of such written notice.

          13.4.           Effect of Termination.

               13.4.1. Termination of Rights. Upon termination by the Company
pursuant to Section 13.3.1 13.3.2 or 13.3.3 hereof or by Ramot pursuant to
Sections 6.5, 13.3.2, 13.3.3, 13.3.4 or 13.3.5 hereof: (a) the rights and
licenses granted to the Company under Section 5 shall terminate; (b) all rights
in and to the Ramot Technology shall revert to Ramot, and the Company and its
Affiliates and Sublicensees shall not be entitled to make any further use
whatsoever of or practice the Ramot Technology, nor shall the Company or its
Affiliates and Sublicensees develop, make, have made, use, offer to sell, sell,
have sold, import, export, otherwise transfer physical possession of or
otherwise transfer title to Products; and (c) any existing Sublicense shall
terminate; provided, however, that Ramot, at the request of such Sublicensee,
other than in the event that the termination is a result of a breach by such
Sublicensee, will enter into a new license agreement with such Sublicensee on
substantially the same terms as those contained in such Sublicense agreement,
provided that such terms shall be amended, if necessary, to the extent required
to ensure that such Sublicense agreement does not impose any obligations or
liabilities on Ramot which are not included in this Agreement.

               13.4.2. Accruing Obligations. Termination of this Agreement shall
not relieve the parties of obligations occurring prior to such termination,
including obligations to pay amounts accruing hereunder up to the date of
termination. Without limiting the generality of the foregoing, the Company shall
be obligated to pay all patent related expenses with respect to patent
activities occurred prior to the termination date.

               13.4.3. Transfer of Regulatory Filings and Know How. In the event
the Company terminates this Agreement pursuant to Section 13.3.1 or Ramot
terminates this Agreement pursuant to Section 6.5, 13.3.2, 13.3.3 , 13.3.4 or
13.3.5, (i) the Company shall assign and transfer to Ramot: (i) all documents
and other materials filed by or on behalf of the Company its Affiliates and its
Sublicensees with Regulatory Agencies in furtherance of applications for
Regulatory Approval in the relevant country with respect to Products; and (ii)
the Company shall Grant to Ramot a royalty free (subject to this section 13.4.3
below) non-exclusive, sublicensable license in all intellectual property,
Know-how, inventions, conceptions, compositions, materials, methods, processes,
data, information, records, results, studies and analyses, discovered or
acquired by, or on behalf of the Company its Affiliates and its Sublicensees
which relate directly to actual or potential Products, including without
limitation, the Development Results (the "Company IP").

23

--------------------------------------------------------------------------------

                    In the event that this Agreement is terminated by the
Company pursuant to Section 13.3.1 or by Ramot pursuant to Sections 6.5, 13.3.2,
13.3.3, 13.3.4 or 13.3.5 and subject to the Company's compliance with its
obligations under this Section 13.4.3, Ramot shall pay to the Company a royalty
equal to ten percent (10%) of all Net Ramot Receipts (as such term is defined
below) actually received by Ramot up to a maximum amount equal to 100% of the
development costs actually incurred by the Company and its Affiliates in the
performance of the Commercialization and Development Plan as documented in the
Company's formal records. All such royalties shall be paid by Ramot on a
calendar quarterly basis, within thirty (30) days of the end of the Calendar
Quarter in which the Ramot Receipts were received. Ramot shall report to the
Company and pay such amounts to the Company in accordance with the procedures
set forth in this Agreement with respect to the Company’s payment and reporting
obligations to Ramot as described in Section 8 above, mutatis mutandis. For the
purpose of the foregoing, the following terms shall have the following meanings:

                                        “Net Ramot Receipts” shall mean Ramot
Receipts less Ramot Expenses.

                                        “Ramot Receipts” shall mean all monetary
and non monetary consideration (or at Ramot's option the cash equivalent of such
non-monetary consideration) actually received by Ramot in connection with the
grant of license under the Joint Technology or Company IP ("Ramot License");
provided that “Ramot Receipts” shall not include payments specifically paid for
the conduct of identified research activities relating to the Company IP
(including customary overhead).

                         “Ramot Expenses” shall mean, to the extent not
otherwise reimbursed, all out-of-pocket expenses and out-of-pocket reasonable
professional fees, including legal fees, patent agent fees and fees paid to
other experts, incurred by Ramot in connection with: (a) the filing,
prosecution, maintenance or enforcement of any patent application or patent
covering or included in the Company IP or Joint Patents; or (b) the enforcement
of the Ramot License.

24

--------------------------------------------------------------------------------

13.4.4. Assignment of the Company's rights in the Joint Patents. In the event
the Company terminates this Agreement (in whole or in part) pursuant to Section
13.3.1 or Ramot terminates this Agreement pursuant to Section 6.5, 13.3.2,
13.3.3 or 13.3.4, or 13.3.5, the Company shall take all action reasonably
necessary, including, without limitation, the execution of any document, to
assign to Ramot all of its interest in the Joint Patents.

          13.5. Survival. The parties’ respective rights, obligations and duties
under Sections 3 (Title), 8.3 (Payment Currency), 8.4 (Records), 8.5 (Audited
Report), 8.6 (Late Payments), 8.7 (Payment Methods), 8.8 (VAT; Withholding and
Similar Taxes), 9 (Confidential Information), 11 (Representation; Warranties;
Limitation of Liability), 12 (Indemnification), 13.2 (Effect of Expiration),
13.4 (Effect of Termination), 14.2 (Publicity Restrictions), 14.3 (Notices) and
14.4 (Governing Law and Jurisdiction), as well as any rights, obligations and
duties which by their nature extend beyond the expiration or termination of this
Agreement, shall survive any expiration or termination of this Agreement.

14.      Miscellaneous.

          14.1. Entire Agreement. This Agreement is the sole agreement with
respect to the subject matter hereof and except as expressly set forth herein,
supersedes all other agreements and understandings between the parties with
respect to the same.

          14.2. Publicity Restrictions. Subject to Section 9.1.3, the Company
and its Affiliates and Sublicensees shall not use the name or logo of Ramot, TAU
or any of their trustees, officers, faculty, researchers, students, employees,
or agents, or any adaptation of such names, in any promotional material or other
public announcement or disclosure relating to the subject matter of this
Agreement without the prior written consent of Ramot.

          14.3. Notices. Unless otherwise specifically provided, all notices
required or permitted by this Agreement shall be in writing and may be delivered
personally, or may be sent by facsimile or certified mail, return receipt
requested, to the following addresses, unless the parties are subsequently
notified of any change of address in accordance with this Section 14.3:

  If to the Savicell Diagnostic Ltd.   Company: 69, Hashomer st, Zichron Yaakov.
    30900, Israel.     Attn: CEO

25

--------------------------------------------------------------------------------


  If to Ramot: Ramot at Tel Aviv University Ltd.     P.O. Box 39296     Tel Aviv
61392     Israel     Attn: CEO     Fax: 972-3-640-6675

          Any notice shall be deemed to have been received as follows: (i) by
personal delivery, upon receipt; (ii) by facsimile, one business day after
transmission or dispatch; (iii) by airmail, seven (7) business days after
delivery to the postal authorities by the party giving notice. If notice is sent
by facsimile, a confirming copy of the same shall be sent by mail to the same
address.

          14.4. Governing Law and Jurisdiction. This Agreement shall be governed
by and construed in accordance with the laws of Israel, without regard to the
application of principles of conflicts of law, except for matters of patent law,
which, other than for matters of inventorship on patents, shall be governed by
the patent laws of the relevant country of the patent. Subject to the foregoing,
the parties hereby consent to personal jurisdiction in Israel and agree that the
competent court in Tel Aviv, Israel shall have sole jurisdiction over any and
all matters arising from this Agreement, except that Ramot may bring suit
against the Company in any other jurisdiction outside Israel in which the
Company has assets or a place of business.

          14.5. Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective legal representatives,
successors and permitted assigns.

          14.6. Headings. Section and subsection headings are inserted for
convenience of reference only and do not form a part of this Agreement.

          14.7. Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original.

          14.8. Amendment; Waiver. This Agreement may be amended, modified,
superseded or canceled, and any of the terms may be waived, only by a written
instrument executed by each party or, in the case of waiver, by the party
waiving compliance. The delay or failure of any party at any time or times to
require performance of any provisions hereof shall in no manner affect the
rights at a later time to enforce the same. No waiver by either party of any
condition or of the breach of any term contained in this Agreement, whether by
conduct, or otherwise, in any one or more instances, shall be deemed to be, or
considered as, a further or continuing waiver of any such condition or of the
breach of such term or any other term of this Agreement.

26

--------------------------------------------------------------------------------

           14.9. No Agency or Partnership. Nothing contained in this Agreement
shall give any party the right to bind another, or be deemed to constitute
either parties as agents for each other or as partners with each other or any
third party.

          14.10. Assignment and Successors. The Company will not be entitled to
assign or encumber all or any of its rights or obligations under this Agreement
to any other entity without the prior written consent of Ramot. Notwithstanding
the foregoing, the Company shall be entitled to assign as a whole its entire
rights and obligations under this Agreement to its Affiliate or to a successor
entity in a merger or acquisition transaction, provided that (i) the assignee
undertakes in writing to assume and perform all of the Company's obligations
under this Agreement, and (ii) Ramot shall not, as a result of such assignment,
be subject to any additional financial or legal obligation that would not have
applied to Ramot but for such assignment, including without limitation, any
additional tax, impost, fee or deduction on payments made to Ramot pursuant to
this Agreement.

          14.11. Force Majeure. Neither party will be responsible for delays
resulting from causes beyond the reasonable control of such party, including
without limitation fire, explosion, flood, war, strike, or riot, provided that
the nonperforming party uses commercially reasonable efforts to avoid or remove
such causes of nonperformance and continues performance under this Agreement
with reasonable dispatch whenever such causes are removed.

          14.12. Interpretation. The parties hereto acknowledge and agree that:
(i) each Party and its counsel reviewed and negotiated the terms and provisions
of this Agreement and have contributed to its revision; (ii) the rule of
construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement;
and (iii) the terms and provisions of this Agreement shall be construed fairly
as to both parties hereto and not in favor of or against either party,
regardless of which party was generally responsible for the preparation of this
Agreement.

          14.13. Severability. If any provision of this Agreement is or becomes
invalid or is ruled invalid by any court of competent jurisdiction or is deemed
unenforceable, it is the intention of the parties that the remainder of this
Agreement shall not be affected.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

27

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

Ramot at Tel-Aviv University Savicell Diagnostic Ltd.         By: “signed” By
“signed”         Name:________________________ Name:________________________    
    Title:_________________________ Title:_________________________         By:
“signed”           Name:________________________          
Title:_________________________  

I the undersigned, Prof. Fernando Patolsky, have reviewed, am familiar with and
agree to comply with all of the above terms and conditions. I hereby undertake
to cooperate fully with Ramot in order to ensure its ability to fulfill its
obligations hereunder, as set forth herein.

  “signed” _____________________________________    Prof. Fernando Patolsky Date
signed

28

--------------------------------------------------------------------------------